Citation Nr: 1713299	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-20 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include urticaria, to include as due to Gulf War service.

2.  Entitlement to service connection for a disorder manifested by internal bleeding, to include as due to Gulf War service.

3.  Entitlement to service connection for a left ankle disorder, to include as due to Gulf War service.

4.  Entitlement to service connection for a right ankle disorder, to include as due to Gulf War service.

5.  Entitlement to service connection for a left hand disorder, to include as due to Gulf War service.

6.  Entitlement to service connection for a right hand disorder, to include as due to Gulf War service.

7.  Entitlement to service connection for hypertension, to include as due to Gulf War service.

8.  Entitlement to service connection for a disorder manifested by joint pain, to include as due to Gulf War service.

9.  Entitlement to service connection for PPD converter, to include as due to Gulf War service.

10.  Entitlement to service connection for a dental disorder, to include for outpatient treatment purposes.

11.  Entitlement to service connection for residuals of jaw surgery.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1991, with subsequent Reserve service.  The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas and February 2014  Board remand.

In October 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In February 2014, the Board remanded a claim for service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).  In a June 2016 rating decision, the RO granted service connection for a major depressive disorder.  The Veteran's major depressive disorder was combined with his already service-connected PTSD to form one rating.  As such, the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is no longer on appeal.  Additionally, the Board notes that the Veteran has perfected an appeal regarding an increased rating for his PTSD with major depressive disorder.  He recently attended a BVA Travel Board hearing with another Veterans Law Judge.  This issue will be addressed in a separate decision issued by the Judge who presided over his hearing on this issue. 

The Board notes that a claim for entitlement to service connection for a back disorder is not addressed herein.  Although a rating decision denied the claim and the Veteran submitted a notice of disagreement, VACOLS indicates that it is currently being addressed by the RO.  Accordingly, it is not within the Board's jurisdiction. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regarding the claims for service connection for a skin disorder, a disorder manifested by internal bleeding, a bilateral ankle disorder, a bilateral hand disorder, hypertension, a disorder manifested by joint pain, PPD converter disorder, and residuals of jaw surgery, remand is required to obtain adequate examinations.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The Veteran maintains that his skin, internal bleeding, bilateral ankles, bilateral hands, hypertension, joint pain, PPD converter and residuals of jaw surgery disabilities are related to service, to include Gulf War service.  The Veteran underwent VA examinations in September 2015 and in May 2016.  These examinations are not adequate as they do not provide opinions regarding whether the disorders are related to active service, excluding as due to Gulf War exposures.  

Regarding the claim for service connection for a dental disability, to include for outpatient treatment purposes, remand is required to obtain the VA examination report and associate it with the claims file.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain VA medical records.  38 C.F.R. § 3.159(c)(2) (2016).  The September 2015 VA examiner noted that a dental examination report was located in VISTA.  The May 2016 VA dental examiner referred to the findings in the 2015 report.  The Board does not have access to VISTA and it does not appear the report was associated with the claims file.  Accordingly, remand is required to obtain this relevant VA record.

Additionally, although it appears that the RO referred the Veteran's dental treatment claim to the VA Medical Center (VAMC) for initial consideration, it is unclear from the record whether any action was taken by the VAMC to address that claim.  The 2016 SSOC notes that the claim was sent; no resolution was noted.  Accordingly, the issue is once again remanded to clarify whether adjudication of that claim has already taken place, and if not, to ensure that such is accomplished.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include the September 2015 dental examination located in VISTA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, forward the claims folder to an examiner for an addendum opinion regarding the Veteran's skin disorder.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for any opinion must be provided.  

The VA examiner must opine on whether it is at least as likely as not a (50 percent probability or greater) that each diagnosed skin disorder had onset in, or is otherwise related to, the Veteran's active service.

4.  After any additional records are associated with the claims file, forward the claims folder to an examiner for addendum opinions regarding any disorder manifested by internal bleeding.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for any opinion expressed must be provided.  

The VA examiner must opine on whether it is at least as likely as not a (50 percent probability or greater) that any internal bleeding disorder had onset in, or is otherwise related to, the Veteran's active service.

5.  After any additional records are associated with the claims file, forward the claims folder to an examiner for addendum opinions regarding the Veteran's left ankle, right ankle, left hand, right hand, and a disorder manifested by joint pain.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for any opinion expressed must be provided.  

The VA examiner must opine on whether it is at least as likely as not a (50 percent probability or greater) that each diagnosed left ankle, right ankle, left hand, and right hand disability, and disorder manifested by joint pain. had onset in, or is otherwise related to, the Veteran's active service.

6.  After any additional records are associated with the claims file, forward the claims folder to an examiner for an addendum opinion regarding hypertension.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for any opinion expressed must be provided.  

The VA examiner must opine on whether it is at least as likely as not a (50 percent probability or greater) that hypertension had onset in, or is otherwise related to, the Veteran's active service.

7.  After any additional records are associated with the claims file, forward the claims folder to an examiner for addendum opinions regarding PPD converter.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The VA examiner must opine on whether it is at least as likely as not a (50 percent probability or greater) that a PPD converter disorder had onset in, or is otherwise related to, the Veteran's active service.

8.  After any additional records are associated with the claims file, forward the claims folder to an examiner for an addendum opinion regarding residuals of jaw surgery.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The VA examiner must opine on whether it is at least as likely as not a (50 percent probability or greater) that residuals of jaw surgery had onset in, or are otherwise related to, the Veteran's active service.

The examiner must also opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a dental disorder (to include a missing tooth/teeth) that began during service or as the result of some incident of active duty, to include trauma.

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

11.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

